DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 72 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim language directed to “such that the first latch mechanism is operable to actuate the second latch mechanism” does not appear to have adequate support in the disclosure to enable one skilled in the art to understand, make, and/or use the invention.
Claims 58-77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims do not particularly point out and distinctly claim the invention, in that scope of invention has not been sufficiently defined, making the boundaries of the scope of claim language unclear.  See MPEP 2173.  The claims lack sufficient structural and/or functional language required to clearly define the scope of a distinct operable invention.  Some examples of this lack of sufficient clarifying structural and/or functional language include: (claim 58) in the preamble, “An assembly” is set forth without any other language indicating what type of assembly is being claimed or what type of use such an assembly is intended to be used for, thus making the scope of claim language undefinable (perhaps this issue could be overcome by amended in the preamble to read –An assembly for a door exit device, the assembly comprising:--, for clarity); (claim 58) it is unclear and not fully understood in the context of the claim language how, in what way, and by what means the function of “and adapted to cause a corresponding translation of the slide member” is achieved (what structure is intended to cause this function?); (claim 60) the intended structural and functional purpose of the “worm screw engaged with the spool… about a second axis” is unclear and not fully understood in the context of the claim language in terms of how does this structure and function aid in achieving a specific aim of the invention (perhaps the end of this claim can be amended to read --, thereby causing a corresponding movement of the cable--, for clarity).
The same or similar 112 issues as above are found throughout the remaining claims, particularly independent claims 64 and 72.  
In addition, the limitations of claim 72 of “such that the first latch mechanism is operable to actuate the second latch mechanism” is indefinite in that it is unclear how, in what way, and by what means the first latch mechanism can actuate the second latch mechanism.  Further, such language appears to be unsupported by the disclosure. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 58, 61, and 63 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Brooks et al., US Patent 5,590,917.  As in claim 58, an assembly, comprising a latch mechanism (including 106) configured for mounting to a door 11; a slide member (including 43 and/or 48); a manual actuator (such as indicated by 14 in figure 1) configured for mounting to the door and adapted to cause a corresponding translation of the slide member; a slack removal assembly (including 86 and/or 92) broadly considered to be mounted to the slide member (via cable 88) for translation with the slide member; and a cable 88 connected between the latch mechanism and the slack removal assembly; wherein the slack removal assembly is operable to adjust an effective length of the cable; and wherein the cable is configured to actuate the latch mechanism in response to sliding movement of the slack removal assembly.  As in claim 61, translation of the slack removal assembly causes actuation of the latch mechanism without adjusting the effective length of the cable.  As in claim 63, an exit device comprising the manual actuator and the slide member; and wherein the manual actuator comprises a pushpad (such as 28).

Claims 72-75 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Slovensky, US Patent 3,965,564.  As in claim 72, an assembly, comprising a manual actuator (including handle assembly 23 with handle 54) configured for mounting to a door; a first latch mechanism 21 configured for mounting to the door; a second latch mechanism 22 configured for mounting to the door; a first cable 42 operably connected between the manual actuator and the first latch mechanism such that actuation of the manual actuator causes a corresponding actuation of the first latch mechanism; and a second cable 44 operably connected between the first latch mechanism and the second latch mechanism such that actuation of the first latch mechanism causes a corresponding actuation of the second latch mechanism.  As in claim 73, comprising a slack removal assembly (including 74, 75) operable to remove slack from the first cable.  As in claim 74, a slide member 66 operably connected with the manual actuator such that actuation of the manual actuator causes a corresponding movement of the slide member; and wherein the slack removal assembly is mounted to the slide member. As in claim 75, the slack removal assembly comprises a spool (74, 75) onto which a portion of the first cable is wound; and wherein rotation of the spool adjusts a length of the first cable that is wound onto the spool.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 62, 72-75 and 77 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brooks et al.
Regarding claim 62, although a sheath as presented in the claim language is not explicitly provided by Brooks, the examiner serves Official Notice that the use of sheath coverings for cables, particularly wire cables, is very old and well known in the art, for the purpose of providing a protective covering for the wire/cable.  It would have been obvious for one having ordinary skill in the art to have modified the device of Brooks in this manner, for the purpose of providing a protective covering for the wire/cable, as well known in the art.  Regarding the additional claim limitations pertaining to the ends of the sheath being fixed in a manner so as to prevent taut, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable have each been held as being obvious to one having ordinary skill in the art.  Further, (e) it would be obvious to try such a modification, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success has been held as obvious.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  One reason one skilled in the art may have elected to utilized a sheath over the cable would be for protecting the cable from forming a rusted surface of contact during us, particularly for an exit door application.  Reasons why one skilled in the art may have elected to arrange the sheath ends in this manner would be for allowing means for the wire to guidingly translate through the protect sheath in a manner well known and established in the art. 
Regarding claim 72, the examiner severs Official Notice that it is very old and well known in the art to have two sets of cables extending to two separate latches, particularly with one latch being located at the top edge of the door, and the second latch being located at a bottom edge of the door, for the purpose of providing added securement of the door, such as in the case of double latched doors.  It would have been obvious for one having ordinary skill in the art to have modified the device of Brooks in this way, for the purpose of providing added securement of the door, as well known in the art.  (Note that Slovensky, US Patent 3,965,564, provides clear teaching of this concept.)
Regarding claims 73-75 and 77 are rejected in the same or similar manner to claims 58 and 61-63.

Allowable Subject Matter
Claims 64-71, as best understood, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 60 and 76, as best understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 5/4/22 have been fully considered but they are not persuasive. 
Applicant argues that the 112 rejection and clarification requirement of the preamble is unnecessary and that the claims are sufficiently clear as currently written.  The examiner disagrees.  As provided in MPEP 2173, and outlined in the above rejection, the claims must sufficiently defined the scope of claimed invention, making the boundaries of the scope of claim language clear, and it is the position of the examiner that “An assembly”, in the context of the current claimed invention, does not sufficiently met this requirement.  However, as mentioned above, amending the preamble to read –An assembly for a door exit device, the assembly comprising:-- would address and overcome this 112 issue. 
Applicant argues that the 112 issues with respect to “adapted to cause a corresponding translation of the slide member” and “a worm screw engaged… a second axis” are unnecessary and that the claims are sufficiently clear as written.  The examiner disagrees.   The examiner is of the position that although it is true that the claims should be read in light of the specifications, it is also true that the claims should stand alone, and require sufficient defining structural and functional elements to establish the scope of claimed invention.  Presently, the scope of claimed invention is unclear because of the lack of clarifying definitive language. Further, the examiner is required to read the claims with the broadest reasonable interpretation, and the examiner should not read the defined elements of the disclosure into the claims.  Thus, as outlined in the above 112 rejection(s), more essential clarifying language is needed to defined an operable invention.  To help address part of these 112 issues, the examiner has suggested language at the end of claim 60 such as --, thereby causing a corresponding movement of the cable--, for overcoming part of the above 112 rejection. 
Applicant argues the slack removal assembly of the applied art as indicated by the examiner is not mounted to the slide member, as required by the claim language.  However, it is the position of the examiner, considering the above cited 112 issues with the claims, and the fact that the claims are generally very broad and absent of substantially limiting structure with respect to this language, as best understood, the applied art is at least capable of an interpretation of reading on these limitations.  Thus, the applied art shows the slack removal assembly (including 86 and/or 92) broadly considered to be mounted to the slide member (via cable 88), as outlined in the above rejection.  
Applicant argues that the applied art fails to show the cable configured to actuate the latch mechanism in response to sliding movement of the slack removal assembly.  However, as shown in the applied art, at least broadly, a cable 88 is configured to actuate the latch mechanism 106 in response to sliding movement of the slack removal assembly (element 43 and/or 48), as can be seen in figure 4.  Thus, the rejection is considered proper and maintained. 
Applicant requested a reference supporting the examiner’s serving of Official Notice with respect to the teaching of a sheath.  US Patent 4,984,385 to DeLand does provide a general teaching of the known concept of using a protective and guiding sheath, at elements 40 and 43 for instance. 
Regarding the newly added limitations of claim 72, such amendments have created 112 first and second paragraph issues, and are not understood. 
  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/Primary Examiner, Art Unit 3675